Citation Nr: 0202388	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-11 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to non service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active Naval service from November 1955 to 
August 1957.  He died in April 1997; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied non service-connected burial benefits.

Entitlement to service connection for the cause of the 
veteran's death was denied in a November 2001 rating 
decision.  To date that decision has not been appealed.  
Consequently, the Board has no authority to review it.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  


FINDINGS OF FACT

1.  The veteran's active duty was from November 1955 to 
August 1957.

2.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

3.  At the time of the veteran's death, service-connection 
was not in effect for any disability, he was not in receipt 
of nonservice-connected disability pension, and he did not 
have a claim for compensation or pension pending.

4.  At the time of his death the veteran was not 
hospitalized.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1600, 3.1605 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the law and regulations governing entitlement to non service-
connected burial benefits.  She has also been notified as to 
the enactment of the VCAA and afforded the opportunity to 
submit evidence and argument in support of her appeal.  She 
has been given notice of the specific reasons for the denial 
of her claim.  She has not, however, identified any relevant 
evidence or information that has not been obtained and 
considered in connection with the appeal.  Moreover, as will 
be explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Therefore, there is 
no additional information or evidence which could be obtained 
to substantiate the appellant's claim.  A remand for RO 
consideration of the claim in light of the implementing 
regulations would thus only further delay resolution of the 
appellant's claim with no benefit flowing to the appellant.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

If a veteran's death is not service-connected, a certain 
amount may be paid toward his funeral and burial expenses 
including the cost of transporting the body to the place of 
burial, subject to the following conditions:
(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or 
(2) The veteran had an original or reopened claim for 
either benefit pending at the time of his or her death, 
and 
(i) In the case of an original claim there is 
sufficient evidence of record on the date of the 
veteran's death to have supported an award of 
compensation or pension effective prior to the date of 
the veteran's death, or 
(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the date of 
the veteran's death to indicate that the deceased would 
have been entitled to compensation or pension prior to 
date of death. 
or, 
(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in line of 
duty, and the body of the deceased is being held by a State 
(or a political subdivision of a State), and the Secretary 
determines, 
(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and 
(ii) That there are not available sufficient 
resources in the veteran's estate to cover burial and 
funeral expenses; and 
	(4) The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.  

38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

If a person dies from non-service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C.A. § 2303(a) 
for the actual cost of the person's funeral and burial, and 
an additional amount for transportation of the body to the 
place of burial.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed the amount specified in 38 U.S.C.A. 
§ 2303(b) (or if the entitlement is under 38 C.F.R. § 3.40 
(c) or (d), an amount computed in accordance with the 
provisions of 38 C.F.R. § 3.40(c)) may be paid as a plot or 
interment allowance.  The plot or interment allowance is 
payable to the person or entity who incurred the expenses, 
subject to the following conditions: 
(1) The deceased veteran is eligible for the burial 
allowance under paragraph
(b) or (c) of this section; or 
(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or 
(3) The veteran was discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and 
(4) The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States; 
and 
(5) The applicable further provisions of this section 
and 38 C.F.R. §§ 3.1601 through 3.1610.  

38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

When any person who had a status under any law in effect on 
December 31, 1957, which afforded entitlement to burial 
benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 United States Code, Chapter 23.  
38 C.F.R. § 3.954 (2001); see 38 U.S.C.A. § 2305 (West 1991).  
The former law provided for funeral expenses for a veteran of 
any war.  The burial benefits provision was amended in 1981.  
Section 902(a) of title 38, United States Code, was amended 
by striking out "Where a veteran dies" and clauses (1) and 
(2) and inserting in lieu thereof, "When a veteran dies who 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation) or 
in receipt of pension."  The amendment was made to take 
effect with respect to deaths occurring after September 30, 
1981.  Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 
97-35, 95 Stat. 357, 781 (Aug. 13, 1981).

The pertinent facts in this case are not in dispute.  The 
veteran served after the Korean conflict and before the 
Vietnam era.  He did not serve during a period of war.  See 
38 C.F.R. § 3.2 (2001).  Furthermore, he was not discharged 
from active duty for a disability incurred or aggravated in 
the line of duty.  During his lifetime the veteran claimed 
entitlement to VA compensation benefits for a skin fungus.  
The RO denied his claim in September 1978 and he did not 
appeal that decision.  The veteran did not otherwise claim 
entitlement to VA compensation or pension benefits during his 
lifetime, and thus had no claim pending, was not service-
connected for any disability, and was not in receipt of VA 
pension at the time of his death.  Moreover, the veteran died 
at his residence rather than in a hospital.  Consequently, 
the appellant is not entitled to non service-connected burial 
benefits.

The appellant has alleged facts which would entitle her to 
service-connected burial benefits, if true; however, as 
explained above, the only issue currently on appeal is 
entitlement to non service-connected burial benefits.  The 
appellant has not alleged any facts that would entitle her to 
non service-connected burial benefits.  In a case such as 
this where the pertinent facts are not in dispute and the law 
is dispositive, the claim must be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to non service-connected burial benefits is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

